Citation Nr: 0013921	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
service-connected left eye corneal scar.

2.  Entitlement to an increased (compensable) rating for a 
service-connected urethral stricture.

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 (1999) for convalescence following removal of left eye 
cataracts secondary to the service-connected left eye scar.  

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut. 

In a May 1992 decision, the Board denied the veteran's claim 
of service connection for arthritis of the back, knees and 
hips as secondary to the use of steroids for treatment of a 
service-connected respiratory disorder.  The veteran applied 
to reopen this claim in April 1994.  In February 1995, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.  In that same 
decision, the RO also denied the claim of entitlement to an 
increased rating for service-connected urethral stricture.  
In March 1995, the veteran filed a notice of disagreement 
with these determinations, and initiated a claim for an 
increased rating for a left eye injury.  Regarding the matter 
of an increased rating for a urethral stricture, a statement 
of the case was issued in August 1995 and the veteran filed 
his substantive appeal in November 1995.  In May 1998, a 
statement of the case regarding the matter of new and 
material evidence was issued.  A substantive appeal was not 
received.  At the hearing before the undersigned in May 1999, 
the veteran testified with respect to the arthritis.  While 
that issue is not before the Board on appeal, the testimony 
and any pertinent evidence received is referred to the RO as 
an application to reopen the claim.

In July 1998, the RO denied the claim for an increased rating 
for service-connected corneal scar of the left eye.  That 
same month, the veteran submitted his notice of disagreement 
and a statement of the case was issued.  In May 1999, the 
veteran testified regarding this matter, and the Board 
accepts his testimony in lieu of a substantive appeal.  

In January 1999, the RO denied the veteran's claim for a 
temporary total rating based on convalescence, and the 
veteran filed his notice of disagreement.  A statement of the 
case was issued in February 1999.  The veteran submitted his 
substantive appeal in March 1999.  

In May 1999, the veteran testified before the undersigned, 
and presented additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (1999). 


FINDINGS OF FACT

1.  The veteran's service-connected left eye corneal scar 
disability is manifested by left eye corrected visual acuity 
of 20/30, without active pathology, pain, rest requirements, 
or episodic incapacity. 

2.  The veteran's service-connected urethral stricture is 
manifested by taking time to void his urine, but not by post 
void residuals greater than 150 cc, markedly diminished peak 
flow rate, recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every 2 to 3 months.

3.  In July 1998, the veteran underwent the removal of a 
cataract of the left eye and the insertion of a lens, which 
did not result in severe postoperative residuals, the 
therapeutic immobilization of a major joint, the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches, and did not require at least one 
month of convalescence.  



CONCLUSIONS OF LAW

2.  The criteria for a compensable evaluation for a left eye 
corneal scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.84a, Diagnostic 
Codes 6009, 6061-6079, 6080, 6099 (1999).

3.  The criteria for a compensable evaluation for a urethral 
stricture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.115a, 4.115b, Diagnostic 
Code 7518 (1999). 

4.  The criteria for the assignment of a temporary total 
disability rating based on convalescence following surgery 
for a left eye cataract have not been met.  38 C.F.R. § 4.30 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased (Compensable) Evaluations for Service-Connected 
Corneal Scar of the Left Eye and Urethral Stricture

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.


A.  Left Eye Corneal Scar

The service medical records show that in 1969, the veteran 
suffered a corneal abrasion of the left eye caused by 
shrapnel.  On examination in August 1970, visual acuity was 
20/20 bilaterally.  At the time of his separation from 
service, visual acuity was 20/25 bilaterally.  

On VA examination of October 1972,  the veteran's visual 
acuity was 20/20 for the right eye, and 20/30 for the left, 
corrected to 20/20.  The right eye cornea was clear and 
smooth, and the cornea of the left eye revealed an old, 
superficial, tiny scar.  There was no activity and no "KP".  
The examiner diagnosed old corneal scar of the left eye.  

In November 1972, the RO granted the claim of service 
connection for the old corneal scar of the left eye as a 
residual of a shell fragment wound.  The disability was rated 
as noncompensable, effective May 27, 1972.

On VA examination of September 1974, the eyes were noted to 
be normal.  His visual acuity was 20/20 bilaterally.  

In a VA outpatient treatment record of January 1990, it was 
noted that the veteran had not undergone an eye examination 
for three years, and that he does not wear glasses.  At that 
time, it was noted that the veteran had been experiencing 
blurred vision for the past year.  The examiner noted that 
there was refractive error.  Refractive error was also noted 
in an undated outpatient treatment report.  When seen in 
January 1997, the examiner noted a suspicion of glaucoma 
secondary to an increased cup-to-disk ratio bilaterally.  The 
examiner also noted proptosis greater for the right eye 
versus the left with mild increase in intraocular pressure on 
upgaze.  There were negative symptoms of hyperthyroid, and 
there was no extraocular muscle restriction.  In September 
1992, the examiner noted bilateral myopia and that the whites 
of the eyes were without pressure.  In March 1995, it was 
noted that there was myopia and presbyopia.  

A VA examination was conducted in June 1998.  At that time, 
the veteran complained of granular vision in the left eye.  
His corrected visual acuity was 20/30 in the right eye with 
pinhole to 20/20, and 20/40 in the left eye at a distance.  
His pupils were equal and reactive without afferent pupillary 
defects.  His extraocular motility was full.  His 
confrontational views were full and he was orthophoric both 
at distance and at near.  There was refraction of 175 sphere 
in the right eye with a vision of 20/25 and -220 sphere in 
the left eye with vision of 20/40.  His conjunctivae showed 
some mild hyperpigmentation.  Slit lamp examination in the 
right eye showed the cornea to be clear and the anterior 
chamber to be deep and quiet with 1+ nuclear sclerosis and 
mild posterior subcapsular cataract.  In the left eye, the 
cornea was clear and the anterior chamber was deep and quiet 
with 1+ nuclear sclerosis and significant subcapsular 
cataract within the visual axis.  Intraocular pressures were 
17 in the right and 18 in the left.  Dilated fundus 
examination showed bilateral vitreous to be clear, but there 
was significant optic nerve capillary cup-to-disk ratio of 
0.7 with temporal sloping and thinning of both optic nerves, 
both macula, and flattened retina.  Periphery and vessels 
were normal.  The examiner reported an impression of visually 
significant posterior subcapsular cataracts in the left eye.  
He was referred for cataract surgery.

A VA examination was conducted in October 1998 to determine 
whether the cataract of the veteran's left eye was related to 
the old service injury.  On examination, his visual acuity 
with correction was 20/40 in the right eye and 20/30 in the 
left eye.  Pupillary reactions were 4-2 millimeters in both 
eyes with no afferent pupillary defect.  Intraocular 
pressures were 10 and 8.  On slit lamp examination, the 
lashes were well positioned and smooth opposed.  The 
conjunctivae showed diffuse pigmentation in both eyes.  
Examination of the cornea in the right eye was unremarkable, 
and the left eye showed dense blood staining which partially 
obscured the visual access consistent with an old severe 
hyphema.  There was a 3 millimeter linear scar from the 9 to 
11 o'clock position.  The anterior chamber was quiet in both 
eyes.  The irides were brown and flat in both eyes and the 
pupils were round in both eyes.  Posterior segment 
examination was unremarkable.  The examiner commented that 
the veteran's eye injury left him with irreparable visual 
compromise in the left eye.  The examiner also noted that 
there is damage to the cornea of the eye unrelated to the 
cataract, which has also left the veteran with some visual 
compromise.  The examiner commented that the visual 
compromise is functional and the veteran clearly learned to 
work around it.  The examiner diagnosed stable status post 
cataract extractions of the left eye, and mild immature 
cataract of the right eye.  

On VA examination of April 1999, the examiner reported that 
other than the wound to the eye during service, the veteran 
had a cataract removed in July 1998.  At the time of the 
examination, the veteran complained that he experiences 
floaters in the left eye on occasion.  He has not been on 
medication for his eyes.  With correction, the veteran's 
visual acuity was 20/30 bilaterally, and pinholing 20/20.  He 
was refracted with a prescription of -1.75 in the right eye, 
and could see 20/20, and with refraction of -2.00 he could 
see 20/20 in the left eye.  There were nonspecific visual 
losses in both eyes as he had modestly unreliable fields 
since he had roughly 9/22 fixation loss in the right eye, and 
9/19 fixation losses in the left eye.  Otherwise, the visual 
fields were within normal limits.  On tonometry, pressures 
were 16 in both eyes bilaterally.  The slit lamp examination 
showed that both corneas were clear bilaterally, and the 
anterior chambers were deep and quiet bilaterally.  Both 
irides were within normal limits bilaterally.  The lenses 
showed 1+ nuclear sclerosis in the right eye and a posterior 
chamber intraocular lens in the left eye.  The dilated fundus 
examination showed normal cup-to-disk and normal macula as 
well as normal periphery in both eyes.  Evidence of 
retinopathy was not seen.  The examiner noted an impression 
of refractive error with correction, and with the new 
prescription he should be able to see 20/20 in both eyes.  
The examiner also noted that there is an artificial lens in 
the left eye and that a floater in the left eye was noted on 
the dilated fundus examination.  It was further noted that he 
should follow up in one year and that service-related issues 
were not noted.  

In May 1999, the veteran testified that he has problems with 
blurred vision and that the surface of the eye feels 
different due to the scar.  

The veteran's left eye corneal scar is rated under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6099, which 
contemplates the general rating for disorders of the eye.  
See 38 C.F.R. § 4.27.  The veteran's disability has been 
evaluated in accordance with 38 C.F.R. § 4.75 and Table V-
Ratings for Central Visual Acuity Impairment.  

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  See 38 C.F.R. § 4.75 (1999).  The 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079 provide for various compensable evaluations when the 
corrected visual acuity is 20/50 or worse.  In this case, the 
most recent VA examination of 1999 indicates that his 
corrected vision is 20/30 in both eyes.  Also, on VA 
examinations conducted in 1998, the veteran's corrected 
vision was not 20/50 or worse as required for a compensable 
evaluation under Diagnostic Codes 6061-6079. 

Diagnostic Code 6080 contemplates impairment of the visual 
field.  When examined in 1998, the examiner did comment that 
there was some "visual compromise" of the left eye due to 
the scar.  However, there is no medical evidence of field 
loss due to the scar.  Therefore, he is not entitled to a 
compensable rating for the left eye corneal scar based on 
visual field impairment under the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6080. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 6079 
do not provide a basis to assign a compensable evaluation.  

It is noted that Diagnostic Code 6009 contemplates unhealed 
injury of the eye.  In this case, the record is void of 
clinical findings which indicate that the shrapnel wound to 
the left eye did not heal, or that the condition of the scar 
is such that it could best be described as unhealed given the 
criteria set forth under 6009.  For instance, there are no 
findings indicating pain, rest-requirements, episodic 
incapacity, or active pathology.  Furthermore, the 
application of the criteria of 6009 regarding visual acuity 
or field loss, would not result in a compensable rating for 
the reasons stated above.  

Finally, under 38 C.F.R. § 4.80 the combined rating for 
disabilities of one eye should not exceed the amount for 
total loss of vision (30 percent) unless there is an 
enucleation or serious cosmetic defect.  Neither is present 
in this case.  As the cataract condition is already rated at 
30 percent, an additional rating for the corneal scar is 
prohibited.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

B.  Urethral Stricture

The service medical records document the diagnosis and 
treatment of urethritis in 1969.  Private medical records 
show that in July 1976, the veteran underwent 
cystourethroscopy, urethral calibration, urethral dilation 
and a bladder biopsy under anesthesia.  At that time he was 
diagnosed with urethral stricture at penoscrotal junction and 
deep bulb.  The pathology report reflects a diagnosis of 
chronic cystitis on biopsy of the urinary bladder, and the 
urogram was normal.  There was no radiographic evidence of 
urethral stricture or urethral reflux shown on the 
cystourethrogram.  

VA records show that when seen in June 1979, the veteran 
noted that the stricture had been dilated during the previous 
year.  His stricture was found to be stable at the time of 
that visit.  A VA examination was conducted in November 1979, 
and it was noted that the urethral stricture was symptomatic, 
but that the veteran refused treatment.  

Private treatment records from April 1979 were received by VA 
in 1983.  When seen in April 1979, the veteran had complained 
of urinary hesitancy, and it was noted that his urethral 
stricture disease had been asymptomatic since 1976.  Also, an 
IVP was performed and found to be within normal limits. 

In December 1979, the RO determined that service connection 
was warranted for urethral stricture.  The disability was 
rated as noncompensable.  

Private records show that in 1987, the veteran reported that 
he had difficulty urinating since that morning and that he 
was experiencing lower abdominal discomfort.  Other private 
records dated in 1989 show that the veteran complained of 
hematuria following his involvement in an automobile 
accident.  In a November 1989 letter, Dr. Arnold M. Baskin 
reported that the hematuria he was referred for was not 
present on examination, and that by history the veteran only 
had a contusion.  A further workup revealed that the 
veteran's primary problem was a urethral stricture that 
required dilation to help his voiding, which was felt to be 
the more likely cause of the bleeding than the accident.  

VA outpatient treatment records dated in 1994 show that the 
veteran was seen for complaints of diminished stream that 
July.  There was no dysuria and no hematuria.  It was noted 
that he has had occasional dilation, and that the last 
dilation was in the 1980s.  It was noted that the veteran 
would need a dilation, but he did not want one.  On his 
return visit in August, it was noted that he had a 2 
centimeter proximal bulbar urethral stricture, and that the 
veteran did not want dilation or CKU at that time.  When seen 
in October, his stream was adequate, and he experienced 
nocturia about one to two times.  He was not interested in 
dilation or other treatments.  In November, it was noted that 
the condition was asymptomatic.  VA outpatient treatment 
records dated in 1996 reflect reports that the veteran's 
urethral stricture was stable.  

In May 1999, the veteran testified that Dr. Baskin was the 
last physician to perform a dilation.  A year later, a VA 
physician tried to perform one, but it resulted in an 
infection.  The veteran said he was asked to come in every 
two weeks for the procedure, but he decided not to based on 
his previous experience and preferred to deal with a slow 
stream and decreased sex drive.  In 1997, Dr. Baskin was also 
the last physician to measure the actual flow rate of the 
veteran's urine.  He further noted that Dr. Baskin informed 
him that it was not necessary for him to be dilated every two 
weeks, and that if the stricture were worse and the stream 
was slower, then dilation could be performed once very two 
years.  He also told him that there was medication available 
to help the flow of the stream.  When he has a problem, it 
just takes him longer to void the urine. 

Service connection is currently in effect for urethral 
stricture, rated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518 (1999).  This Diagnostic Code 
contemplates stricture of the urethra, and directs that the 
disability be rated as voiding dysfunction under the 
provisions set forth under 38 C.F.R. § 4.115a.  Voiding 
dysfunction is rated on particular conditions such as urine 
leakage, frequency, or obstructed voiding.  Clearly, from the 
clinical findings of record and complaints, the veteran's 
urethral stricture has resulted in obstructed voiding, rather 
than urine leakage or frequency.  Therefore, the criteria 
used to rate obstructed voiding will be applied.  

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year, is rated as 
noncompensable.  A compensable rating of 10 percent is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: post void residuals greater 
than 150 cc; uroflowmetry, markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is assigned for urinary retention requiring intermittent or 
continuous catheterization.

From the complaints that appear in the treatment record, 
obstructive symptomatology has been demonstrated.  In this 
case, the veteran testified that dilation every 2 weeks was 
recommended, but the VA outpatient treatment records contain 
no such recommendation.  Moreover, the most recent VA 
outpatient treatment records, and the veteran's testimony of 
May 1999, indicate that this is not the case.  The records 
indicate that the condition is stable, and the veteran has 
testified that Dr. Baskin informed him that dilation every 
two weeks was not necessary.  Even though the veteran has 
explained why he has refused dilation and his refusal is 
noted in the treatment records, the clinical findings of 
record do not indicate that his condition has worsened.  He 
testified that he just takes longer to void the urine.  
Furthermore, the evidence does not satisfy the other criteria 
such as post void residuals greater than 150 cc, or markedly 
diminished peak flow rate, since the outpatient treatment 
records indicate that his stream was adequate.  Other than 
the veteran's report of a single infection following a 
dilation by a VA physician, the treatment records do not show 
recurrent urinary tract infections secondary to the 
obstruction.  Therefore, the overall disability picture is 
comparable to obstructive symptomatology with or without 
stricture disease requiring dilatation no more than 1 to 2 
times per year, and there is no question as to which rating 
should apply.  38 C.F.R. § 4.7 (1999).
 
The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7518, do not provide a basis to assign a compensable 
evaluation for service-connected urethral stricture. 

Here, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for service-
connected urethral stricture.  Therefore, the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 (West 1991) is inappropriate in this case.

Temporary Total Rating under Paragraph 30 for Convalescence

In July 1998, the veteran had a cataract removed from his 
left eye and for the insertion of a lens.  It was noted that 
the veteran tolerated the procedure well and that follow-up 
was to be on postoperative day one in the eye clinic.  In an 
August 1998 letter, a VA physician reported that the veteran 
may return to full duty in his employment.  A VA examination 
was conducted in October 1998 to determine whether the 
cataract of the veteran's left eye was related to the old 
service injury.  The examiner commented that the recovery 
from the surgery had been unremarkable.  

In a November 1998 decision, the RO determined that a left 
eye cataract was aggravated by the veteran's service-
connected left eye corneal scar.  Entitlement to service 
connection for post-operative residuals of the left eye 
cataract was established.  The disability was rated as 
noncompensable, effective May 18, 1998, and as 30 percent 
disabling, effective July 27, 1998.

In May 1999, the veteran testified that he had the surgery in 
July 1998, and that he returned to work on the 26th of the 
following month.  His physician informed him that he should 
take that period of time off from work.  Since he performs 
custodial work, he is exposed to dust and dirt that could get 
into his eye while sweeping.  He requested some part-time 
work, but he was told that it was not available as well as 
light duty.  Therefore, he stayed at home from July 27, 1998 
to August 26, 1998.  

In an undated letter, the veteran's employer noted that full 
consideration was given to the veteran's job requirements and 
description, as well as work at his salary level.  However, 
there was no work available given his restrictions.  He was 
informed that when the condition improved, he could reapply 
for light duty.  

Under 38 C.F.R. § 4.30, total ratings will be assigned if 
treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence, or 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches. 

Regarding the applicable regulation, the veteran meets the 
requirements as far as demonstrating that he underwent 
surgery for the removal of a left eye cataract considered to 
be secondary to his service-connected left eye corneal scar.  
However, it has not been shown that the remaining 
requirements under 38 C.F.R. § 4.30 have been met.  Since the 
surgery involved his left eye, it is apparent that there was 
no therapeutic immobilization of a major joint, or the 
necessity for continued use of a wheelchair or crutches.  
Furthermore, the evidence does not demonstrate that the 
veteran was confined to his home, or that there were severe 
postoperative residuals, or that at least one month of 
convalescence was required.  

The July 1998 report indicates that the veteran tolerated the 
surgery well, and the report is negative with regard to a 
recommended length of convalescence.  Also, when examined in 
October 1998, the VA examiner commented that the recovery 
from the surgery was unremarkable.  Therefore, the evidence 
does not indicate that there were severe post-operative 
residuals.  

From the evidence, it is clear that the veteran was not able 
to return for full duty for one month due to the possibility 
of exposing his eye to dirt and dust.  It is also clear that 
the veteran could return for light duty, and applied to do 
so, until he was able to resume his regular duties.  
Therefore, it is reasonable to conclude that the veteran was 
not confined to his home, nor did he require convalescence of 
at least one month, because he was capable of performing 
light duty in the month following his surgery.  That such 
duty was not available is a function of his employment 
environment, not of a medical requirement for convalescence.  
The evidence does not demonstrate that a temporary total 
rating based on convalescence is warranted.  

Here, the preponderance of the evidence is against the 
veteran's claim for a temporary total rating based on 
convalescence for removal of his left eye cataract.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected left eye corneal scar has not been 
established, and the appeal is denied.

Entitlement to an increased (compensable) evaluation for 
service-connected urethral stricture has not been 
established, and the appeal is denied.  

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence after the removal of a 
left eye cataract has not been established, and the appeal is 
denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

